Title: To Thomas Jefferson from James Madison, 16 August 1804
From: Madison, James
To: Jefferson, Thomas


               
                  
                     Dear Sir
                  
                  Aug. 16. 1804
               
               Inclosed is a letter of late date from Mr Monroe and the originals of those heretofore recd. from Mr Livingston in press copies. Mr. L. now admits that the debts will exceed 20,000,000 livrs. How he calculates 2 Millions of interest as the effect of the delay which is less in every view than a year, or how he can charge the delay on the U.S. when he admits that the French Govt forbears to take the steps depending on them, or how he makes out an obligation on the U.S: to enlarge the payments from the Treasy. in favor of those not embraced by the last Convention, more than of those abandoned by the preceding one, I am unable to divine. The fraud practised in the name of Preeble makes a hard case. In a legal view the loss I suppose falls on the Bankers. It seems equitable at the same time, considering the circumstances & the dilemma in which they stood, that they shoud not suffer. Congrs. alone can decide in their favor, if the law be agst. them, & equity be thought for them. The subject however lies rather with the Navy than the State Dept.
               Yrs. with respectful attachment
               
                  James Madison.
               
            